UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2391


OLUDARE OGUNDE,

                  Plaintiff - Appellant,

          v.

ERIC H. HOLDER, JR.; JANET NAPOLITANO;          RON    ROSENBERG,
Director, Arlington Asylum Office,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00484-JCC-IDD)


Submitted:   March 13, 2014                 Decided:   March 28, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se.     David Moskowitz, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Oludare Ogunde appeals a district court order granting

the   Attorney      General’s       motion    to       dismiss      and      dismissing       his

amended     complaint         seeking       an     order          declaring        that       the

immigration        detainer    placed    upon          him    by       the    Department       of

Homeland    Security     (“DHS”)      was     unlawful.            At     the    time    Ogunde

filed   the    amended     complaint,        he       was    in    the       custody    of    the

Virginia      Department       of    Corrections.                 He     has     since       been

transferred        to   the     custody          of     Immigration             and     Customs

Enforcement of the DHS.             Accordingly, because the detainer is no

longer in effect, the appeal is moot.                       See Central States, Se. &

Sw. Areas Pension Fund v. Central Transp., Inc., 841 F.2d 92, 93

(4th Cir. 1988); see also Tucker v. Phyfer, 819 F.2d 1030, 1034

n.3 (11th Cir. 1987) (“[t]he mootness doctrine usually requires

a   court     to   dismiss     an    action       in    which,         because    of     events

occurring after the plaintiff filed the suit, any relief the

court might grant would be of no utility to the plaintiff”).

              We dismiss the appeal as moot.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                      DISMISSED



                                             2